Matter certified to Supreme Court from the Superior Court on the 6th of July, 1973. Sec. 9-24-28 of the General Laws of Rhode Island (1969 Reenactment) entitled “Cer*930tification of equitable causes for construction of wills and trust deeds” was repealed by the 1972 session of the General Assembly. Petitioners are directed to show cause why the matter should not be dismissed for lack of jurisdiction. Parties directed to file legal memorandum within 15 days regarding the jurisdiction of Supreme Court.
Robert J. Harrop, for petitioners. John P. Dzienkowski, for respondents.